EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Genevieve L. Weber on 1/12/2022.

The claims dated 10/29/201 have been amended as follows: 
IN CLAIM 3:

	In line 3, replace the phrase “the control” with the phrase “the control for measuring mRNA expression and/or the control for measuring DNA methylation”.

IN CLAIM 14:
	
	Delete the text of the claim and replace it with the following:

The method of claim 13, further comprising at least one the following:

	measuring prostate specific antigen (PSA) in a blood sample of the subject;

	determining a Gleason score for the prostate cancer;

	obtaining the prostate cancer sample from the subject;

	contacting: a) the prostate cancer sample from the subject, and b) the control for 
measuring mRNA expression and/or the control for measuring DNA methylation, with one or more binding agents specific for CSPG5, FKBP6, FOSB, STMN1, and TTC27; and 

	measuring expression, measuring DNA methylation, or both of at least one housekeeping molecule.

CANCEL CLAIM 20

IN CLAIM 24:
	
	In line 7, replace “whenFKBP6” with “when FKBP6”.


ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 10/29/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 8/3/202 listed below have been reconsidered as indicated.
a)	Any rejections and objections of claims 6, 15 and 20 are withdrawn as being rendered moot in view of the cancellation of the claims.

b)	The objection to the specification is withdrawn in view of the amendments to the specification.

c)	The rejection of claims 1-5, and 7-12 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more are withdrawn because in all embodiments of the amended claims, the administering of ADT to the subject is required.

d)	The rejections of claims 1-14 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing the written description requirement and claims 1-14 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement are withdrawn in view of the amendments to the claims.

e)	The rejections of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of the amendments to the claims.

g)	The rejections of: claims 1-6, 8-16 and 20 under 35 U.S.C. 103 as being unpatentable over Panja (EBioMedicine. 2018. 31:110-121); claim 5 under 35 U.S.C. 103 as being unpatentable over Panja (EBioMedicine. 2018. 31:110-121) as evidenced by Affymetrix; and claim 7 under 35 U.S.C. 103 as being unpatentable over Panja 

Claim Interpretation
	Claim 1 requires making measurement relative to “a control”, and the claim further limits the two “controls” used in the alternative forms of step (i). The claim further requires making one of two determinations based on the specified observations regarding the increase and/or decrease of the expression and/or methylation of CSPG5, FKBP6, FOSB, STMN1 and TTC27, and administering ADT to the subject.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed combination of measuring the recited elements with or without making determinations and treating the subject are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-5, 7-14, 16 and 21-25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
a